            Case 4:21-cv-00295-JM Document 5 Filed 06/14/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DECHAY WILSON                                                                     PETITIONER
ADC #107238

v.                                   4:21-cv-00295-JM-JJV

DEXTER PAYNE                                                                    RESPONDENT

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed.      After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that the Petition for Writ of Habeas Corpus (Doc. No.

1) is DISMISSED without prejudice.

       Dated this 14th day of June, 2021.



                                                _______________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE
